Name: Commission Regulation (EEC) No 3106/87 of 16 October 1987 amending Regulation (EEC) No 2735/87 increasing to 600 000 tonnes the quantity of bread-making wheat held by the German intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17 . 10 . 87 Official Journal of the European Communities No L 294/ 19 COMMISSION REGULATION (EEC) No 3106/87 of 16 October 1987 amending Regulation (EEC) No 2735/87 increasing to 600 000 tonnes the quantity of bread-making wheat held by the German intervention agency for which a standing invitation to tender for export has been opened Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1900/87 (2), and in particular Article 7 (5) thereof, Having regard to Commission Regulation (EEC) No 1836/82 of 7 July 1982 laying down the procedure and conditions for the disposal of cereals held by the inter ­ vention agencies (3), as last amended by Regulation (EEC) No 2418/87 (4), Whereas Commission Regulation (EEC) No 2735/87 (*), opened a standing invitation to tender for the export of 200 000 tonnes of bread-making wheat held by the German intervention agency ; whereas , in a communi ­ cation of 12 October 1987, Germany informed the Commission of the intention of its intervention agency to increase by 400 000 tonnes the quantity for which a stan ­ ding invitation to tender for export has been opened ; whereas the total quantity of bread-making wheat held by the German intervention agency for which a standing invitation to tender for export has been opened should be increased to 600 000 tonnes ; Whereas this increase in the quantity put out to tender makes it necessary to alter the list of regions and quanti ­ ties in store ; whereas Annex I to Regulation (EEC) No 2735/87 must therefore be amended ; HAS ADOPTED THIS . REGULATION : Article 1 Article 2 of Regulation (EEC) No 2735/87 is replaced by the following : 'Article 2 1 . This invitation to tender shall cover a maximum of 600 000 tonnes of bread-making wheat to be exported to zones I to VII . 2. The regions in which the 600 000 tonnes of bread-making wheat are stored are listed in Annex I hereto'. Article 2 Annex I to Regulation (EEC) No 2735/87 is replaced by the Annex hereto. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 October 1987 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p . 1 . (2) OJ No L 182, 3 . 7 . 1987, p . 40 . (3) OJ No L 202, 9 . 7 . 1982, p . 23 . (4) OJ No L 223, 11 . 8 . 1987, p . 5 . 0 OJ No L 262, 12. 9 . 1987, p . 11 No L 294/20 Official Journal of the European Communities 17. 10 . 87 ANNEX ANNEX I (tonnes) Place of storage Quantity Schleswig-Holstein / Hamburg 8 519 Niedersachsen / Bremen 59 459 Nordrhein-Westfalen 250 990 Hessen 26 941 Rheinland-Pfalz 47 861 Baden-WÃ ¼rttemberg 44 801 Saarland 2 174 Bayern 158 980'